internal_revenue_service number release date index number ----------------------- ------------------------------------------- ----------------------------------- -------------------------------------------------- ---------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita b03 plr-108360-10 date taxpayer’s name ------------------------------------------- taxpayer’s address ----------------------------------------------------------------------------- -------------------------------------- taxpayer’s ein ---------------- employee ------------------ wife state a corp b business c corp d location e ------------------------ ----------- ------------------------ --------------------------------------------------------------- ------------------------ ------------------------------------ business f -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --- ------------------------------------------------------------------------- date a b ------- ----- plr-108360-10 date c date d date e date f g h date i j k ---------------------- ------------------- ----------------------------------------- -------------------- ----------- ---- ------- ---------- ----------- dear --------------- this responds to your letter dated date requesting a ruling on the federal_income_tax treatment with respect to the deductibility of amounts paid_by the taxpayer with respect to an employee’s lawsuit and settlement thereof ruling requested taxpayer requests a ruling that it will be entitled to a deduction under sec_162 of the internal_revenue_code for payments made on behalf of employee regarding restitution and legal expenses attributable to employee’s lawsuit and settlement applicable facts taxpayer is a domestic subchapter_s_corporation that was incorporated in state a in date a corp b is the sole owner of all of the stock of taxpayer employee and wife are joint owners as tenants_by_the_entirety of b percent of the stock of corp b article viii section dollar_figure of taxpayer’s by-laws provides an indemnification for its directors officers employees or agents who while serving at the request of the corporation become a party to litigation whether civil criminal or administrative from c to d taxpayer was engaged in providing business c services to corp d corp d was in the business of providing investment services to its clients specifically the purpose of corp d was to invest and reinvest monies for its clients in bank certificates of deposit cds seeking the best rates of return available at the time in the plr-108360-10 marketplace corp d used a database of information to search banks nationwide for the best terms and rates of return available for cds and corp d invested its clients’ monies accordingly taxpayer through employee provided business c services to corp d employee was responsible for finding the rates for bank cds assisting in placing cds for the customers of corp d producing paperwork related to those purchases including trade tickets trade confirmations interest credit memos and other business c activities for the benefit of its client corp d taxpayer was compensated a flat fee of approximately dollar_figurej per year for providing such services to corp d near the end of taxpayer’s relationship with corp d on or about date e employee became aware that corp d had wrongfully liquidated cds of clients and had not reinvested the proceeds as it was supposed to do rather corp d held the investment funds of such clients in corp d’s general account but mailed a statement to corp d’s client that reflected the monies were still invested in a cd when in fact they were not so invested taxpayer through employee subsequently ceased providing services to corp d in addition employee eventually notified the office of the united_states attorney for location e the enforcement section of the allegedly fraudulent investment activities of corp d during the enforcement section’s investigation it was determined that corp d had defrauded numerous clients through embezzlement of investment funds by the sole owner of corp d it was also determined by these governmental authorities that neither employee nor taxpayer participated in the fraudulent scheme as a result of the governmental investigation it was determined that employee’s notification to the enforcement section was not timely it was further determined that employee should have alerted the authorities about his knowledge regarding the activities of corp d and its sole owner at an earlier date therefore the enforcement section concluded that employee was guilty of the crime of misprision taxpayer represents that misprision means a failure by a person not an accessory to timely notify a government authority of the occurrence of an ongoing felony and concealment of such felony consequently employee agreed to plead guilty to the crime of misprision because employee had knowledge that corp d had sent erroneous and false statements to clients and employee had not timely informed governmental authorities of the crimes being committed by corp d in pleading guilty to the charge of misprision and at the order of the united_states district_court location e on date f employee was sentenced to a period in prison in addition the federal court also determined that employee should be held jointly and severally liable with corp d for payments of restitution in the amount of dollar_figureg which plr-108360-10 represents the clients’ losses resulting from misprision during a h month period that amount was paid_by taxpayer on behalf of employee in date i it is represented that taxpayer and corp b have other clients_and_customers and are concerned that they maintain their business names and reputations in order to continue their business activities based upon the above separate civil actions were brought against the taxpayer employee as well as corp d and its owner taxpayer and employee were required to hire defense attorneys and incurred legal expenses over dollar_figurek law sec_162 of the code provides that there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 of the income_tax regulations provides that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_162 of the code provides that no deduction shall be allowed under sec_162 for any fine or similar penalty paid to a government for the violation of any law u s c 3663a c a and b provides in part that this section applies to an offense against property under this title including any offense committed by fraud or deceit and in which identifiable victims have suffered a pecuniary loss u s c a b b provides in part that the order of restitution under 3663a shall require the defendant to pay an amount equal to the greater of the value of the property on the date of the damage loss or destruction or the value of the property on the date of sentencing less the value of any part of the property that is returned discussion to qualify as a deduction allowable under sec_162 of the code an expenditure must satisfy a five part test it must be paid_or_incurred during the taxable_year be for carrying_on_a_trade_or_business be an expense be necessary and be ordinary 403_us_345 plr-108360-10 generally an expense arising from a taxpayer's trade_or_business is ordinary and necessary and therefore is deductible under sec_162 of the code 302_f2d_481 2nd cir the supreme court in 290_us_111 has discussed the meaning of the term ordinary the court stated ordinary in this context does not mean that the payments must be habitual or nominal in the sense that the same taxpayer will have to make them often a lawsuit affecting the safety of a business may happen once in a lifetime the counsel fees may be so heavy that repetition is unlikely nonetheless the expense is an ordinary one because we know from experience that payments for such a purpose whether the amount is large or small and the common and accepted means of defense against attack welch u s pincite the supreme court in welch also explained that the term necessary under sec_162 of the code imposes only the minimal requirement that the expense be appropriate and helpful for the taxpayer's business in 37_tc_845 acq 1962_2_cb_52 the court held that a payment by a corporation to settle a claim asserted against it in a lawsuit by a former employee constituted an ordinary and necessary business_expense citing welch the court held that the settlement payment was ordinary because it resulted in the protection of the corporate assets that were subject_to the lawsuit taxpayers' payment will be deductible under sec_162 of the code as a trade_or_business expense only if it is not a personal_expenditure a capital_expenditure under sec_263 of the code or subject_to f the controlling test to distinguish business_expenses from personal or capital expenditures is the origin_of_the_claim_test 427_f2d_429 7th cir cert_denied 401_us_908 the origin_of_the_claim_test was first set forth by the supreme court in 372_us_39 in gilmore the court held that the controlling test of whether an expense is business or personal is to consider the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer see also 397_us_572 397_us_580 although these supreme court cases considered whether an expense was business or personal the origin_of_the_claim_test has also been applied to distinguishing between business and capital expenditures_for example in anchor coupling the court held that examination of the origin and character of the claim with respect to which a settlement is made rather than the estimation of the potential consequences of the claim upon the business operations of the taxpayer is the controlling test in determining whether a plr-108360-10 settlement payment constitutes a deductible business_expense or a nondeductible capital outlay anchor coupling f 2d pincite citing gilmore woodward and hilton hotels supra the tax_court has described the origin of the claim rule as follows quite plainly the origin of the claim' rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be given to the issues involved the purpose for which the claimed deductions were expended the background of the litigation and all facts pertaining to the controversy 59_tc_708 acq 1973_2_cb_1 generally amounts paid in settlement of lawsuits are currently deductible if the acts which gave rise to the litigation were performed in the ordinary conduct of the taxpayer's business see eg 27_tc_960 allowing petitioner to deduct amounts paid in settlement of legal proceedings charging petitioner with mismanagement in the liquidation of assets revrul_80_211 1980_2_cb_57 allowing corporation to deduct amounts paid as punitive_damages that arose from a civil lawsuit against the corporation for breach of contract and fraud in connection with the ordinary conduct of its business activities revrul_79_208 1979_2_cb_79 permitting taxpayer to deduct payments to settle lawsuit and obtain a release from claims under a franchise agreement 276_us_145 attorney fees that are directly connected with or are proximately result from a taxpayer’s business are deductible if litigation arises from a capital_transaction the settlement costs and legal fees associated with such litigation are characterized as acquisition costs and must be capitalized under sec_263 of the code see woodward v commissioner u s pincite holding litigation costs incurred by corporation in appraisal proceedings mandated by state law to determine the value of dissenter's shares were part of the cost of acquiring those shares united_states v hilton hotels corp u s pincite litigation costs incurred in appraisal action to determine fair purchase_price were costs to acquire property 473_f2d_1217 7th cir amounts paid in settlement of nuisance action that was brought to establish price of property were capital expenditures however business_expenses are not converted into capital expenditures solely because they have some connection to a capital_transaction in determining whether litigation costs are deductible expenses or capital expenditures the courts and the service have looked to the origin of the claim to which the settlement or other litigation costs relate see woodward v commissioner u s pincite united_states v plr-108360-10 gilmore u s pincite under the origin_of_the_claim_test the character of a particular expenditure is determined by the transaction or activity from which the taxable_event proximately resulted gilmore u s pincite the purpose consequence or result of the expenditure is irrelevant in determining the origin of the claim and therefore the character of the litigation cost for tax purposes mckeague v commissioner cl_ct aff'd without opinion 852_f2d_1294 fed cir in the instant case the payment by taxpayer of restitution resulted from employee providing operational services on behalf of the taxpayer to corp d it is clear that employee’s delay in reporting corp d’s illegal activities arose from his ordinary business activities rather than a capital_transaction under the origin of claim test the employee’s conduct was within the normal course of business activities he performed for the taxpayer as a result taxpayer made the restitution payment on behalf of employee under its contractual obligation to indemnify employee therefore after examining all the facts and circumstances the payment of restitution was a business_expense and not a personal_expense or a capital_expenditure the next issue to be addressed is whether the restitution payment is deductible under sec_162 of the code or whether the payment is more akin to a fine or similar penalty paid to a government for the violation of any law and thus nondeductible under sec_162 under employee’s plea agreement with the office of the united_states attorney and u s c 3663a it is clear taxpayer’s restitution payment was intended to be compensatory in nature again applying the origin of claim test since the payment is compensatory as opposed to a fine or penalty within the meaning of sec_162 of the code taxpayer’s restitution payment is not precluded from being deductible under a the origin of claim test will also be used in determining whether the legal fees are deductible under sec_162 of the code since the legal fees were directly connected to taxpayer’s business activities and were for the protection of corporate assets as opposed to expenditures such expenses are deductible under sec_162 conclusion and ruling based solely on the facts and representations submitted we conclude and rule as follows under the origin_of_the_claim_test taxpayer’s payments made on behalf of employee for restitution and legal expenses attributable to employee’s lawsuit and settlement had its origin in the conduct of taxpayers’ trade_or_business an examination of all the facts indicates that both the restitution and legal expenses were ordinary and necessary business_expenses and not personal expenditures capital expenditures or subject_to plr-108360-10 sec_162 of the code and therefore such expenses are deductible under sec_162 disclaimers and limitations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination under the powers of attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely christopher f kane branch chief branch income_tax accounting
